                                                                                            FILED
                                                                                   2018 Nov-26 AM 09:36
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ARCHIE DARRIN MILLER,                        )
                                             )
       Petitioner,                           )
                                             )
v.                                           ) Case No: 2:13-cvB0574-CLS-JEO
                                             )
CHERYL PRICE, et al.,                        )
                                             )
          Respondents.                       )


                                MEMORANDUM OPINION

      This is an action on a petition for a writ of habeas corpus, filed pursuant to 28

U.S.C. § 2254 by Archie Darrin Miller, a pro se Alabama state prisoner incarcerated

at the Donaldson Correctional Facility in Bessemer, Alabama.1 Miller challenges his

convictions and sentences in the Circuit Court of Jefferson County, Alabama, on

multiple sex offenses against his minor daughters. The magistrate judge to whom the

case was referred entered a Report and Recommendation, recommending that the

petition be denied.2 Petitioner objected to the Report and Recommendation by filing

an affidavit,3 an objection, and other evidence, including transcript excerpts.4



      1
          Doc. no. 1.
      2
          Doc. no. 23 (Report and Recommendation).
      3
          Doc . no. 28 (Affidavit).
      4
          Doc. no. 29 (Objections), and attachments.
      Having carefully reviewed and considered de novo all the materials in the court

file, including the magistrate judge’s Report and Recommendation and petitioner’s

objections thereto, the court is of the opinion that the magistrate judge’s findings are

due to be, and they hereby are, ADOPTED, and his recommendation is ACCEPTED.

Petitioner’s objections are OVERRULED. Petitioner’s objections, albeit lengthy,

merely rehash arguments raised in his habeas petition and in the reply he filed in

response to the State’s answer. As a result, the petition for writ of habeas corpus is

due to be denied, and this action will be dismissed with prejudice.

      Further, because the petition does not present issues that are debatable among

jurists of reason, a certificate of appealability is also due to be denied. See 28 U.S.C.

§ 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules

Governing § 2254 Proceedings.

      A separate Final Order will be entered.

      DONE this 26th day of November, 2018.


                                               ______________________________
                                                    United States District Judge
